Citation Nr: 0920762	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD), and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1972 to March 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In June 2004, the Veteran testified at a hearing before a 
Decision Review Officer (DRO).  In June 2005, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge.  Transcripts of both hearings are of record.  At the 
Board hearing, the Veteran submitted additional evidence and 
waived initial consideration of the evidence by the RO.  

In a decision dated October 2005, the Board denied the 
Veteran's application to reopen his claim of service 
connection for PTSD.  The Veteran appealed this determination 
to the United States Court of Appeals for Veterans Claims 
(CAVC) in December 2005.

While the claim was pending before the CAVC, the veteran 
submitted written documents to the RO withdrawing his appeal 
in this matter.  See Facsimile from the Veteran dated January 
12, 2006; Disabled American Veterans Motion to Withdraw the 
Appeal dated January 20, 1996.  Ordinarily, a withdrawal of 
appeal would deprive the Board of jurisdiction from further 
reviewing the claim.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.204.  However, VA no longer had jurisdiction of this 
appeal when the Veteran filed his notice of appeal with the 
CAVC in December 2005; as of that time, the CAVC had 
jurisdiction of the case, and any motions should have been 
filed with the CAVC.

By order dated May 2007, the CAVC vacated the Board's October 
2005 decision and remanded the case pursuant to the terms of 
a Joint Motion for Remand.  It is unclear from the record 
that either the CAVC or the parties to the Joint Motion were 
aware of the January 2006 motion withdrawing the claim.  
Under the doctrine of the law of the case, the Board is bound 
to carry out the terms of the May 2007 CAVC order.  See 
generally Hudson v. Principi, 260 F.3d 1357 (Fed. Cir. 2001); 
Browder v. Brown, 5 Vet. App. 268 (1993).

In October 2007, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further adjudication.  The RO readjudicated the claim, issued 
a supplemental statement of the case (SSOC) in November 2007, 
and properly returned the matter to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2008, the Board again issued a decision regarding 
this matter.  The Veteran appealed that decision to the CAVC.  
By order dated December 2008, the CAVC vacated the Board's 
March 2008 decision and remanded the case pursuant to the 
terms of a Joint Motion for Remand.  


FINDINGS OF FACT

1.  During the Veteran's confinement in a county jail from 
September 14 to 19, 1973, he was not absent without leave 
(AWOL) and the circumstances of his confinement did not 
constitute willful misconduct. 

2.  The RO denied service connection for PTSD in an 
unappealed November 2001 rating decision.  

3.  Evidence added to the record since the November 2001 
decision, which is not cumulative or redundant of evidence 
already of record, raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.  

4.  The Veteran is not credible.  

5.  An inservice stressor has not been verified.  


CONCLUSIONS OF LAW

1.  Willful misconduct is not determinative of the issue of 
service connection for PTSD.  38 C.F.R. § 3.1(n) (2008). 

2.  The November 2001 rating decision, denying service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2008).

3.  The evidence presented since the November 2001 rating 
decision is new and material and the claim for service 
connection for PTSD must be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  

4.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he suffers from PTSD as the result 
of events surrounding a five day confinement in the 
Worcestor, Massachusetts County Jail awaiting return to 
military authorities following a period of his being AWOL.  
He has alleged that during this confinement he was stabbed by 
another resident, witnessed beatings of residents by other 
residents, and while being transferred via automobile, was 
present for a high speed chase of fugitive.  


I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the CAVC 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also require VA to provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Additionally, in claims for service connection for PTSD based 
on a personal assault stressor, required notice includes 
advising the claimant that evidence from sources other than 
the veteran's service records, including evidence of behavior 
changes, may constitute credible supporting evidence of the 
stressor.  38 C.F.R. § 3.304(f)(4) (2008).  

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In March 2002 the RO sent a preadjudicatory letter advising 
the Veteran as to his and VA's respective duties in 
developing his claim.  In November 2002, the RO sent a post 
adjudicatory letter advising the Veteran that new and 
material evidence was needed to reopen his claim.  This 
letter included examples of evidence that may be capable of 
substantiating the claim.  The Veteran was also asked to 
provide any evidence he had regarding psychiatric treatment 
prior to 1987 and any evidence pertaining to the alleged 
stressor.  An August 2003 RO letter provided notice of 
specific evidence that may be capable of substantiating his 
claim.  

During the June 2004 DRO hearing, the Veteran was advised of 
the need for credible supporting evidence of his claimed 
stressor.  During the June 2005 Board hearing, the 
undersigned made it clear that evidence from other than 
service sources could substantiate the claim, asking the 
Veteran if he happened to have any letters that he may have 
written concerning the alleged in service event.  Hearing 
transcript at 7.  

In a March 2006 letter, the Veteran was advised that an 
initial rating and effective date of award may be assigned, 
should service connection be established.  The RO sent 
another letter in March 2006, notifying the Veteran of the 
requirements to substantiate the underlying claim, and of his 
and VA's respective duties in developing his claim.  He was 
asked to submit any evidence in his possession that may be 
capable of substantiating his claim.  This letter also 
provided the Veteran with a list of the types of evidence 
that would help VA in making a decision.  This list included 
evidence from any one who knew him while he was in service, 
and evidence from non-service hospitals, clinics and private 
physicians.  Thus he was informed that he could submit 
evidence from other than military sources.  In a November 
2006 letter, the RO informed the Veteran that his claim was 
previously denied due to lack of evidence of an inservice 
stressor.  He was also provided with the definition of new 
and material evidence and told that new and material evidence 
was required to reopen his claim.  In a September 2007 Board 
letter offered him the opportunity to present additional 
evidence and/or information in support of his claim.  Timing 
defects in the notice provided were cured with readjudication 
of the claim in a November 2007 SSOC.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett, 20 Vet. App. at 376.

To the extent that the Veteran may not have been provided 
notice that evidence of behavior changes may substantiate his 
claim, the record shows that he has not been prejudiced by 
such lack of notice, or for that matter any other notice 
defect that may still remain.  The mere absence of perfect 
notice is not a basis for delaying adjudication in order to 
provide additional notice; rather, the test is whether any 
defect in notice resulted in prejudice to the claimant, that 
is, whether any defect affected the essential fairness of the 
adjudication.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

In this case, the Veteran is represented by counsel who has 
provided substantial argument in this case pertaining to the 
dispositive issue on appeal: whether the alleged inservice 
event claimed as having caused PTSD is shown to have 
occurred.  In her December 2006 brief to the CAVC, the 
Veteran's counsel argued specifically from § 3.304(f)(3) 
(which is identical to the current § 3.304(f)(4)).  In May 
2006, the Veteran submitted a letter signed by "M.L." that 
referred to alleged behavior changes that M.L. asserts 
occurred between the Veteran's entrance and separation from 
service.  The Veteran has submitted a medical statement 
purporting to establish residuals of a stabbing wound to the 
abdomen, and he has been fully apprised of the evidentiary 
requirements for corroborating a non-combat PTSD stressor.  
In September 2007, the Veteran informed VA that he had no 
further argument or evidence in support of his claim.  In 
March 2009, the Veteran's counsel submitted a response form 
indicated that she was submitting additional argument or 
evidence.  Accompanying this form was a request that the 
Board review the Joint Motion for Remand.  If the Veteran had 
any additional evidence to submit, it is reasonable to assume 
that his counsel would have submitted that evidence along 
with her request.  Given that the Veteran has submitted 
evidence purporting to report behavior changes and evidence 
from non-military sources, he has not been prejudiced by any 
failure on VA's part to tell him that he can do so.  The 
Board finds that any notice errors were non-prejudicial and 
have not affected the essential fairness of the adjudication.

VA has a duty to assist veterans in the development of 
claims.  This duty includes assisting in the procurement of 
service records and other pertinent records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

If certain conditions are met, VA's duty to assist a veteran 
in substantiating a claim includes affording the veteran a 
medical examination and/or obtaining a medical opinion.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In determining whether 
this duty has been triggered four factors must be considered.  
Id.  These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  Id.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
private and VA clinical records identified by the Veteran as 
relevant to his claim.  As reflected in the record, the RO 
has undertaken extensive efforts to determine the nature and 
circumstances of the Veteran's in-service confinement.  The 
Veteran reports that the stabbing event was not reported, and 
there do not appear to be any further sources of information 
which may be capable of corroborating the claimed in service 
event.  Additionally, the Veteran has submitted medical 
opinions in support of his claim and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

VA has no duty to obtain a medical opinion in this case 
because the second factor listed above is not shown in this 
case.  The evidence fails to demonstrate that the alleged 
inservice event / injury occurred.  The alleged events giving 
rise to this claim supposedly occurred in September 1973.  
Yet, no report of these events dated prior to 1997 is of 
record, despite numerous opportunities where one would expect 
that the Veteran would have reported the events if the events 
did indeed occur.  Moreover, as explained below, the nature 
of the Veteran's reports are unbelievable.  All statements 
regarding the alleged inservice stressors from persons other 
than the Veteran derive solely from the Veteran's reports to 
those individuals.  The Board has found that this Veteran is 
not credible and hence all reports from other persons are not 
credible.  For these reasons, the Board finds that the 
alleged events leading to the Veteran's claimed PTSD did not 
occur but rather have been fabricated by the Veteran.  Hence, 
any psychiatric opinion that purported to link his current 
symptoms to those alleged events would be based on a 
falsehood and would be of no assistance in deciding this 
matter.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


II.  Line of Duty Determination Willful Misconduct: AWOL

Unlike the rating decisions in November 2001 and earlier in 
September 1997, during the current adjudication of the claim, 
the RO considered whether the veteran's alleged stressor was 
incurred in the line of duty.  In administrative decisions in 
February 2004, the RO determined that during the Veteran's 
confinement in a civilian jail, where the alleged stressor to 
support the diagnosis of PTSD had occurred, the veteran was 
AWOL, constituting willful misconduct and any injury he might 
have sustained was not in the line of duty.  

In June 2004, after challenging the line-of-duty 
determination, the Veteran testified on the line-of-duty 
question before the RO's Decision Review Officer (DRO).  In a 
December 2004 administrative decision, the DRO reversed the 
February 2004 rulings and held that during the time the 
Veteran was confined in county jail he was not AWOL. 

As the record shows that the Veteran was in a county jail 
from September 14 to 19, 1973, and as the service records do 
not show that the Veteran was AWOL during that time, the 
period of confinement in the county jail cannot be considered 
"not in the line of duty" because the Veteran was AWOL.  To 
this extent, the Board finds in favor of Veteran. 


III.  Willful Misconduct: Confinement in County Jail

After the resolving the line-of-duty question in favor of the 
Veteran regarding his leave status, the RO revisited the 
question of line of duty in the context of whether the 
confinement, itself, was willful misconduct.  In a March 2005 
administrative decision, the RO determined that the actual 
confinement in jail was due to the Veteran's willful 
misconduct and any injury he might have suffered was not in 
the line of duty.  

Pursuant to 38 U.S.C.A. § 1110, compensation is payable for 
disability resulting from personal injury suffered in line of 
duty unless the injury was a result of the person's own 
willful misconduct.  A finding of willful misconduct negates 
the "line-of-duty" presumption.  To deny a claim solely on 
the basis of willful misconduct, the preponderance of the 
evidence must establish the willful misconduct.  Forshey v. 
West, 12 Vet. App. 71, 73 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3rd 1335 (Fed. Cir. 2002), and cert. denied, 
537 U.S. 823 (2002).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury.  38 C.F.R. § 3.1(n).  Proximate 
cause is defined as "that which, in a natural continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred."  Forshey supra at 73-75. 

The Veteran asserts that he was stabbed while in county jail, 
which was the stressor for PTSD.  The record shows that the 
Veteran was in a county jail for about five days in September 
1973.  At the time, he was not AWOL from the service and he 
was not arrested for a crime; rather, he was being held in 
"safekeeping" until he could be returned to military control.  
In any event, the record fails to establish an intentional 
wrongdoing on the Veteran's part to elevate the period of 
confinement, alone, as willful misconduct.  In addition, the 
confinement, itself, is too attenuated as a cause to be 
considered the proximate cause of the Veteran's alleged 
injury.  For this reason, the confinement, itself, does not 
constitute willful misconduct. 

In light of the above, the line-of-duty presumption has not 
been rebutted. 


IV.  Service Connection


A.  Criteria for establishing service-connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of PTSD during 
service and the claimed stressor is related to that service, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

In cases where PTSD was not diagnosed during service, as in 
the instant case, the evidence necessary to establish the 
occurrence of a stressor during service depends on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the Veteran was confined in a civilian jail at the time of 
the alleged stressors.  The claimed stressors are not related 
to combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the CAVC 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  "Credible supporting 
evidence" means that the "appellant's testimony, by itself, 
cannot establish the occurrence of a noncombat stressor."  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); see also Cohen, 10 Vet. 
App. at 147.  

If PTSD is based on personal assault, as is alleged in this 
case, evidence from sources other than the veteran's records 
may corroborate the occurrence of the stressor.  38 C.F.R. § 
3.304(f)(4).  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy, and may include evidence of behavior 
changes.  Id.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.


B.  Criteria for reopening a final disallowed claim

The claim of service connection for PTSD was previously 
denied on the merits in a November 2001 rating decision on 
grounds that the evidence did not corroborate the Veteran's 
account of the alleged inservice stressor, i.e. that he was 
stabbed while in jail.  After the Veteran was notified of the 
decision and of his appellate rights, he did not appeal the 
decision and the November 2001 rating decision became final.  
38 U.S.C.A. § 7105.

In an April 2005 SSOC, the RO appears to have reviewed the 
claim on the merits.  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  It is well established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each issue before adjudicating 
the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett, 83 F.3d at 1383. 

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The exception to this rule is that if 
new and material evidence is presented or secured VA shall 
reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id.  

The CAVC has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  It is the specified 
bases for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

In determining whether to reopen a previously denied claim, 
the Board must presume that the evidence is credible.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the last final denial of the Veteran's claim, two 
letters have been added to the claims file that are not 
cumulative and redundant of evidence already of record and, 
taken as credible for the purposes of reopening, raise a 
reasonable possibility of substantiating the claim.  In a 
December 2001 letter, "A.N.P.", M.D. related the Veteran's 
report of being stabbed during service to a medical 
condition, an umbilical hernia.  In a letter received in June 
2005, the Veteran's former spouse reported that she met the 
Veteran in 1974 and recalls him telling her that he was 
stabbed in the abdomen during service.  The Board finds these 
letters to be material evidence because the content of the 
letters goes to the occurrence of the alleged inservice 
stressor, and the credibility must be presumed.  Id.   Hence, 
the Veteran's claim must be reopened.  

Merits

Having reopened the claim, the Board now turns to the merits 
of the claim.  In deciding to proceed, the Board has 
considered whether the Veteran will be prejudiced by the 
Board's decision on the merits given that, in 2007, the RO 
determined that the claim should not be reopened.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Since the Board has now found that new and material evidence 
has been presented, it is acknowledged that in Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), the CAVC held that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider (1) whether the 
claimant has been given both adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and (2) whether, if such 
notice has not been provided, the claimant has been 
prejudiced thereby.  See also Sutton v. Brown, 9 Vet. App. 
553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 66-67 
(1994).  Generally, Bernard stands for the proposition that 
the Board should not consider issues not considered by the RO 
decision on appeal to it and if the Board does so it should 
do so only with the full and informed participation of the 
appellant.  Id.  In this regard, it is noted that the RO's 
November 2002 notice contained information and provisions for 
new and material evidence as well as for service connection 
claims on the merits.  As noted above, the RO also provided a 
supplemental statement of the case in April 2005 in which the 
claim for service connection was considered and adjudicated 
on the merits.  In addition, the pertinent laws and 
regulations regarding service connection claims were therein 
furnished.  Further, at the Veteran's personal hearings, the 
contentions and testimony went to whether the claim was 
substantiated so as to warrant service connection.  
Accordingly, any remand by the Board for initial RO 
adjudication would constitute needless delay since due 
process has already been served.  The Board finds that 
additional development is not warranted and adjudication in 
the first instance will not prejudice the Veteran's claim on 
appeal or his enjoyment of any statutory and regulatory 
procedural rights.  Bernard, supra.

Although evidence must be presumed credible for the purposes 
of reopening a claim, the Board is not required to accept 
evidence as credible when deciding the claim on the merits.  
Indeed, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  As to the Board's determinations regarding 
credibility, the Federal Circuit has stated as follows:  
"This is not to say that the Board may not discount lay 
evidence when such discounting is appropriate.  Rather, the 
Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  The CAVC has also provided factors 
that may show lack of credibility.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (noting that "[t]he credibility of 
a witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character").  

The Board finds that the Veteran is not credible.  All 
statements regarding the alleged inservice stressor derive 
from statements of the Veteran.  The evidence submitted from 
his former spouse and Dr. A.N.P. were not based on personal 
knowledge.  Those individuals were not present when the 
Veteran was allegedly stabbed.  The Veteran has stated that 
there were no witnesses to the alleged event.  Hence, all 
statements regarding the alleged stressor originate solely 
with the Veteran.  

The Veteran's story as related to Dr. A.N.P., his former 
spouse, his treating VA therapist, and others, does not gain 
value merely because these persons have repeated his story.  
Numerous inconsistencies in his accounts clearly demonstrate 
that this Veteran has invented a story about a stabbing, a 
high speed chase, and generally about events surrounding his 
period of being AWOL.  This finding, that the alleged events 
did not occur, is further supported by the Veteran's 
propensity to misstate the evidence that is in the file, for 
example, by reading into a report of a 1993 cholyestectomy 
words that are not present in the report.  

The Board has considered the relaxed evidentiary standard for 
claims of PTSD based on personal assault, as stated in 
38 C.F.R. § 3.304(f)(4).  These relaxed standards do not mean 
that the Board must take as true reports from other persons 
simply because it is someone other than the Veteran making 
the statement.  The regulation states that in such cases, 
evidence from other sources may corroborate the Veteran's 
account and provides examples of evidence of behavior changes 
that may constitute credible evidence of the stressor.  

Here, the letter from the Veteran's former spouse, the letter 
from Dr. A.N.P. and the letter from M.L. are considered in 
the context of all evidence of record.  After consideration 
of all evidence of record, the Board has determined that the 
Veteran has manufactured the inservice events, or stressors, 
that he claims have given rise to PTSD.  This finding of lack 
of credibility is supported by the record.  The Veteran has 
repeatedly provided statements that are contradicted by 
highly probative evidence of record and has expanded his 
story since his first report in 1997 to such an extent as to 
show that the story is not true.  

In 2004, the RO made extensive efforts to determine when, 
during service, the Veteran was confined in a civilian jail.  
Replies to written requests to the Worcestor County Jail and 
House of Corrections and the Office of the Sheriff of 
Worcestor County indicate that the Veteran was not at that 
facility.  A July 2004 Report of Contact indicates that an 
individual at the Worcester facility confirmed that the 
Veteran was held at that facility from September 14, 1973 to 
September 19, 1973.  Hence, the Board finds that the period 
of the Veteran's confinement in a civilian jail during 
service was this five day period.  

Records from the Veteran's military personnel file document 
that the Veteran had lost time from June 1 1973 to June 6, 
1973, from August 12, 1973 to September 10, 1973, and from 
September 24 1973 to October 19, 1973.  The reason listed for 
each of these is "AWOL - ART 15." 

A June 1973 record of proceedings under Article 15 of the 
Uniform Code of Military Justice (UCMJ) documents punishment 
of reduction in rank and forfeiture of fifty dollars imposed 
for violation of Article 86 of the UCMJ.  The reported 
violation was that the Veteran was absent without authority 
from June 1, 1973 to June 10, 1973.  

A November 1973 record of proceedings under Article 15 of the 
UCMJ documents punishment of forfeiture of one hundred and 
ten dollars per month for a two month period imposed for 
violation of Article 86 of the UCMJ.  The reported violation 
was that the Veteran was absent without authority from August 
12, 1973 to September 10, 1973 and from September 24, 1973 to 
October 19, 1973.  

A November 1973 statement from a social work specialist is 
also part of the Veteran's military personnel record.  The 
social work specialist reported that the Veteran was referred 
for nervousness and that the Veteran stated that he worries 
about how much he disliked the Army and that he wanted out of 
the military.  The social work specialist also reported that 
three months after the Veteran's assignment to Fort Riley he 
went absent without leave twice and that the Veteran reported 
that he would continue to go absent without leave if returned 
to duty.  He was noted to have a high degree of situational 
anxiety with behavior characterized by poor judgment and 
inadaptability.  He was recommended for administrative 
discharge based on unsuitability.  Although his periods of 
absence from duty were discussed, the Veteran did not refer 
to a stabbing, beatings, or a high speed chase.  

A writing dated in January 1974 documents a recommendation 
that the Veteran be eliminated from the U.S. Army by reason 
of unsuitability.  The reason includes that the Veteran was 
absent without leave three times for sixty five days, had 
been dropped from the rolls zero times and had accumulated a 
total of sixty five days of bad time.  Another listed reason 
is that the Veteran had no court martials and had two prior 
Article 15s.  

In a letter dated May 7, 2002, the Veteran explained that he 
was never AWOL and that after the military reviewed his case 
they found him not guilty.  He also reported that "[t]hey 
did put 3 article 15's on my DD214 to cover themselves and to 
explain my discharge."  The Board finds the records of 
proceedings of Article 15 punishment to be more probative 
than the Veteran as to his issue.  See Curry v. Brown, 7 Vet. 
App. 59 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  To 
find otherwise would require that the Board believe that the 
Veteran was so important to military authorities so as to 
compel the authorities to create official documents based on 
fabricated facts.  The Veteran's letter has the character of 
an excuse to explain away evidence unfavorable to his 
position.  This tends to show that the Veteran is not to be 
believed.  

Service treatment records are absent for any mention of 
treatment for psychiatric symptoms.  These records are also 
absent for any mention of a stabbing, a wound of the abdomen, 
or of a scar of the abdomen other than a scar that was 
present at the time of enlistment in 1972.  An October 1972 
report of enlistment medical examination documents that the 
Veteran had a scar of the lower right quadrant.  An 
associated report of medical history includes the Veteran's 
report of an appendectomy at age 13.  

A November 1973 report of separation examination includes 
that the Veteran had an appendectomy scar and a scar of the 
right wrist.  This lack of discovery of a scar or other 
evidence of a stab wound upon examination evidence tends to 
show that the Veteran was not stabbed some two months 
earlier.  In the associated report of medical history, in 
answer to questions as to any injury or illness other than 
those noted, the Veteran indicated that he had a broken 
collarbone in 1964.  This report of a collarbone fracture 
without any mention of the alleged stabbing tends to show 
that the Veteran was not stabbed during service.  

The examination report also includes that the Veteran had a 
normal psychiatric clinical evaluation.  Thus, the Veteran 
was not diagnosed with PTSD during service.  In this history, 
the Veteran indicated that he had either then had or had 
previously had depression and excessive worry and nervous 
trouble.  However, this report was not with regard to an 
inservice stressful event.  There is no mention of a 
stabbing.  Taken together with the social work specialist 
report, this is no more than evidence that the Veteran was 
upset due to his dislike for the military and a vague 
reference to his mother's health and financial status - not 
stressors within any reasonable interpretation of the 
regulation and caselaw.  None of these records mention any of 
the Veteran's alleged inservice stressors.  

In February 1997 and June 2001 writings, the Veteran stated 
that he did not report his alleged stabbing to jail 
authorities out of fear that other residents of the jail 
would kill him.  At the time of the November 1973 examination 
the Veteran was no longer in jail, hence he would have no 
reason to not report the stabbing at the time of the 
examination.  

In April 2002 VA clinic notes, "M.S.", Psy. D. noted that 
the Veteran denied that he was examined at the time of his 
discharge so the report that failed to show a scar from the 
alleged stab wound could not be accurate.  During the June 
2004 DRO hearing, the Veteran changed his story.  During that 
hearing, the DRO noted that the service treatment records, 
including the separation examination, did not indicate any 
kind of scar or anything of the abdomen associated with a 
stab wound.  The Veteran testified "No, there was never 
nothing, it healed, I was young, you know."  DRO hearing 
transcript at 26.  The Board finds the service treatment 
records showing that the Veteran was examined to be more 
probative than the Veteran's later statements.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  

Significantly, the Veteran's explanations, shifting from 
stating that he was not examined to a statement that he was 
young so he was healed without scar are evidence of the 
Veteran's lack of credibility.  

Post-service medical records reflect treatment for a work-
related back injury in 1984.  September 1986 and January 1987 
letters from "R.L.G.", Ph.D., a March 1987 report from 
"J.S.D.", M.D., and a March 1987 report by "I.P.", M.D. 
report findings related to an injury reported by the Veteran 
as having occurred while working in his occupation as a 
school bus driver.  Dr. J.S.D. provided an assessment of 
chronic back pain without objective evidence of a physical 
cause to account for the severity and duration of symptoms.  
He also stated that the problem included a component of 
symptom magnification and illness conviction.  This is 
evidence of the Veteran's propensity for untruth in the 
pursuit of compensation, here in the context of a workers 
compensation related event.  

The reports of psychiatric symptoms documented that the 
Veteran had no previous psychiatric treatment or 
hospitalization, that he currently had depression due to his 
back injury, which was expected to improve with resolution of 
his workers compensation claim.  These reports are absent for 
any mention of a stabbing incident, observation of beatings, 
confinement, or high speed chase during service.  

In the September 1986 letter, Dr. R.L.G. documented that the 
Veteran reported emotional problems concerning his chronic 
back pain, stating that the Veteran admitted "to an extreme 
amount of anger and resentment at the worker's compensation 
carrier and its lawyer because "they have threatened me and 
called me a liar."  

In the January 1987 letter, Dr. R.L.G. provided a 
psychological evaluation of the Veteran which included a 
diagnostic impression of chronic pain syndrome complicated by 
severe stress and poor coping skills.  Dr. R.L.G. determined 
that much of the Veteran's "stress comes from his anger 
particularly at the insurance company and the doctors they 
send him to.  He is also very angry about his financial 
situation and the strain this puts on his family."  There is 
no mention of an inservice stressor or event giving rise to 
psychiatric symptoms.  

In a December 1987 letter, "I.E.H.", M.D., reported that he 
had been treating the Veteran for alcohol and drug abuse, 
that the Veteran had agreed to detoxification and that the 
Veteran was currently being treated with Xanax

These reports and letters are important because they tend to 
show that the Veteran's psychiatric symptoms were the result 
of his financial difficulties and anger because of the 
workers compensation department assessment that the Veteran 
was a liar.  The letters are also important because the 
letters tend to show that any stress the Veteran experienced 
had resulted from these after service events.  Finally, the 
letter from Dr. J.S.D. is important because it tends to show 
that the Veteran was manufacturing disability in order to 
obtain financial reward.  

In January 1988, the Veteran filed an application for service 
connection for a nervous condition.  He provided no 
explanation of his claim and made no statement regarding any 
confinement or stabbing.  The RO denied that claim in a 
February 1988 rating decision and mailed to the Veteran a 
copy of the decision and of the Veteran's appellate rights.  
He did not appeal the decision and the decision became final.  
See 38 U.S.C.A. § 7105 (West 2002).  

Also of record are treatment reports from Dr. I.E.H. for the 
period from November 1981 to August 1996.  In November 1990, 
Dr. I.E.H. noted an abdominal hernia.  This is in the same 
note as reference to an October 1990 injury.  There is no 
mention of a stabbing.  

An October 1990 report from "S.H.R.", D.O. documents an 
examination of the Veteran for another work related injury.  
This injury was reported by the Veteran as occurring that 
same month in his occupation as a subdriver- distribution 
person for a newspaper.  The Veteran reported that he had 
injured his back lifting newpapers.  

This report includes the following; "Patient asked if I 
would palpate his abdomen and he has an umbilical hernia on 
the superior portion of the umbilicus."  A review of 
symptoms includes the following:  "He has an umbilical 
hernia which he states occurred in January or February 1990 
from lifting at work."  The Veteran provided a detailed 
medical and social history including that he had spent two 
years in the Army infantry.  He reported his post service 
work related injury.  He also denied any personal injuries.  

Highly significant is that the Veteran here  provided the 
history that his umbilical hernia occurred during the lifting 
accident.  Also significant is that the Veteran reported that 
"coughing and sneezing cause him to feel like he "ruptured 
his liver.""  This is evidence that the Veteran knew that 
he had abdominal discomfort and, given that he stated his 
hernia occurred during the lifting accident, it is reasonable 
to assume that he did not have these symptoms prior to 1990.  
His extensive social and medical history without any mention 
of any event during service tends to show that as of 1990 the 
Veteran had not yet invented his story about a stabbing 
during service.  His umbilical hernia obviously could help 
any case involving a work related injury.  

In the October 1990 letter, "I.E.H.", M.D. reported that 
after the September 1990 injury, the Veteran was advised to 
see a Dr. "P.M." with regard to a ganglion of the right 
wrist and an abdominal hernia.  He also reported that the 
Veteran was using Valium for sleep and Tylox for pain.  This 
letter discusses the Veteran's physical conditions and makes 
no mention of his service or of any alleged stabbing.  

In a March 1992 writing, the Veteran reported that he 
inherited a heart condition from his mother which was 
aggravated by his military service.  He also reported that 
his father had been given a medical discharge from the 
military because of "real bad nerves."  He stated that he 
also had bad nerves which he believed led to stress which, he 
believed, led to a heart disorder.  

In October 1992, the Veteran filed a formal application for 
VA benefits.  He indicated on this application that he had 
never filed a claim for any benefit with VA.  This is clearly 
untrue as the Veteran filed a claim for benefits in 1988.  
This, standing alone, would not be significant.  In this 
case, however, it is one of several pieces of evidence that 
shows that the Veteran has provided inconsistent statements 
that are belied by the objective documentary evidence and are 
tantamount to his disregard for the truth.  

A report of a VA general medical examination from November 
1992 documents that the Veteran had arteriosclerotic heart 
disease and back strain.  This report also includes that the 
Veteran had anxiety and depression.  The Veteran reported 
that events surrounding his heart attack, his stopping 
smoking and drinking, deaths in his family, and his son's 
physical disability had made him quite anxious.  

These reports are significant because the Veteran indicated 
that his stressors were unrelated to service.  There was no 
mention of any stabbing during service or any other service 
event.  November 1992 examination of the Veteran's skin 
revealed a tattoo and scar of the right arm, a small 
hyperpigmented birthmark of the left lower back, and a small 
healed laceration of the right lower back.  His abdomen was 
found to be soft, benign, with a lower right sided 
appendectomy scar.  This finding of an appendectomy scar but 
no other scar is evidence that the Veteran was not stabbed in 
the abdomen as he has alleged.  

In February 1993, "S.V"., M.D. provided surgical treatment 
to the Veteran consisting of a cholecystectomy with 
intraoperative cholangiography and umbilical herniorrhaphy.  
During the June 2004 DRO hearing, the Veteran testified that 
he had submitted medical evidence of surgical repair of a 
stab wound.  Specifically, the account is documented in the 
transcript as follows:

Mr. [the DRO]:  I have doctor statements 
?

Veteran:  Yes you do, from Dr. [S.V.] 
that repaired the stab wound.  

Mr. [the DRO]:  Yes and we do have that .

Veteran:  Yes, yes, and, and that states 
that it was, you know, in his 
professional opinion, there was a stab 
wound and he had me, he had me open, he 
repaired it, he fixed it. . . 

DRO hearing transcript at 30.  

The Veteran testified falsely.  References to the Veteran's 
hernia in Dr. S.V.'s reports from the Mallinocket Regional 
Hospital do not refer to a stabbing injury or any laceration.  
In the January 1993 history and physical report, Dr. S.V. 
made no reference to a stabbing.  He noted the Veteran's 
reported history of an appendectomy in 1967 and no other 
previous abdominal surgery.  Upon examination he described 
the Veteran's abdomen as soft and undistended and mildly 
tender to deep palpation in the right upper quadrant.  The 
mention of an umbilical hernia is limited to the following: 
"Incidentally is noted a 1 cm. umbilical hernia just 
superior to the umbilicus."  In the operation report, Dr. 
S.V. referred to the hernia as follows:  "Additionally, 
there was an 8 mm. fascial defect at the level of the 
umbilicus with a segment of herniated pre-peritoneal fat."  
He also referred to the hernia in the explanation of the 
surgery as follows:  "Transverse supraumbilical incision was 
then made and the previously mentioned umbilical hernia was 
circumferentially dissected and educed.  The fascial defect 
was then extended superiorly to accommodate a 10 mm Hesson 
trochar."  The discharge summary report from February 1993 
mentions the hernia only as follows:  "There was also a 1 
cm. umbilical hernia noted."  There is no mention of a stab 
wound or that the Veteran's hernia was related to a 
laceration.  

The Veteran's mischaracterization of this evidence is more 
evidence that the Veteran is not to be believed.  

March 1996 VA outpatient treatment notes indicate that the 
Veteran was seeking medication to treat stress which he said 
was putting a strain on his heart.  These notes document the 
Veteran's report that he had stress from his son's muscular 
dystrophy and his own physical health problems.  He also 
reported feeling that he had been under stress all of his 
life, including his childhood where physical and 
psychological abuse were rampant   In the report, it is noted 
that the Veteran joined the Army to escape his family, was 
initially successful, but "he later came into conflict with 
his commanding officer, was brought up on charges (later 
dismissed) of possession of marijuana and of being AWOL."  

These notes are absent for any mention of a stabbing during 
service.  This absence would be highly unlikely if the 
stabbing did indeed occur because the notes were specifically 
in the context of stress.  Also significant is that the 
Veteran reports that his AWOL charges were dismissed, which, 
as the Board has already determined, is not true.  These 
notes are therefore more evidence that the Veteran is not to 
be believed.  

The Veteran has submitted a Department of the Army form with 
a title of "AUTHORIZATION FOR ISSUANCE OF AWARDS", dated in 
November 1996.  This shows that the Veteran checked several 
award or medal categories, including an Army of Occupation 
Medal, an Army Commendation Medal, and a Combat Infantryman 
Badge, among others.  

The report shows that he was awarded an Expert Badge w/ 
Automatic Rifle and Grenade Bars and that nothing followed.  
The Veteran annotated this form as follows: "This is not 
true! Plus I won many more bars in weapons I shot and trained 
for many more then what thay say!"  The form also indicates 
that the Department of the Army was unable to verify 
entitlement to any additional awards from available records.  
Under this statement, the Veteran wrote "Note: a man with 
commendations how could there be a mistake as bad as this 
one!  What I have checked off is true.  

The Veteran's DD 214 only reflects the expert rifle badge 
indicated above.  The Veteran's annotations on the form from 
the Department of the Army are evidence that this Veteran is 
not credible.  It is not believable that he would forget that 
he was discharged from the service due to unsuitability or 
that he did not receive any awards.  His attempt to secure 
awards that a reasonable person would understand were not 
authorized and were never awarded is evidence that this 
Veteran will petition government agencies for recognition 
that a reasonable person would know is undeserved and could 
only be obtained through a fabrication of history.  This is 
similar to petitioning government agencies for compensation 
benefits that a reasonable person would understand are not 
warranted and could only be obtained through a fabrication of 
history.  

A six page letter dated in February 1997 marks the earliest 
report of record of a stabbing.  In that letter, the Veteran 
first reports that he was treated unfairly during service and 
that others were jealous of his accomplishments.  He then 
states that he had three to five days off of work while 
stationed in Fort Riley, so he went home.  He reported that 
after a couple of days he called Fort Riley to ask for more 
time off and was told that should not be a problem.  He 
reported that he was apprehended by civilian police and 
"went to five different jails," and when he got to 
"Worster Mass" he was confined in jail.  He then reported 
that during this confinement he walked past another resident 
of the jail and tripped, that the other resident accused the 
Veteran of kicking him and "stabbed me into my belly 
button."  

The Veteran went on to report as follows:  "He told me if I 
turned him in or even say anything about this that he would 
kill me.  I figured I was'nt (sic) wounded enough to turn it 
in after just having my life threten! (sic) I was scared of 
getting killed!!"  He reported that "to this day I have 
nightmares about that."  This letter was accompanied by a 
statement that the Veteran wanted to file a claim for service 
connection for PTSD.  

Although the Veteran reports that he has had nightmares to 
this day, he has never before mentioned either the alleged 
stabbing or nightmares.  This is despite his earlier final 
claim for service connection for a nervous condition and his 
reports of anxiety in connection with other medical treatment 
unconnected to service.  

In a September 1997 rating decision, the RO denied service 
connection for post traumatic stress disorder, because there 
was no evidence of a confirmed PTSD diagnosis.  This decision 
refers to an April 1997 letter sent to the Veteran in which 
the RO had requested that the Veteran provide statements from 
other people who knew of his problems while in service.  This 
letter is also of record.  The September 1997 rating decision 
remarked that the Veteran had not provided the requested 
statements.  The RO mailed the rating decision to the Veteran 
and his representative in October 1997 along with a copy of 
his appellate rights.  He did not appeal the decision so the 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  

VA treatment notes from March 1999 document that the 
Veteran's report of being beaten as a child, going into the 
service to escape, and that he "managed a year with much of 
it in jail."  This statement is more evidence that the 
Veteran will fabricate a history if it could benefit him.  He 
clearly was not confined for most of a year, but rather the 
probative evidence of record shows that he was held in the 
Worcester County Jail for five days.  This is more evidence 
of the Veteran's lack of credibility.  

In an April 1999 writing, the Veteran requested that VA 
reopen claims for service connection for a heart condition 
and a nervous condition.  He also indicated that he was 
filing for compensation for depression, trick or locked knee, 
recurrent back pain, stomach and liver trouble, leg cramps, 
shortness of breath, and dizziness or fainting spells.  He 
stated that 

I have depression and anxiety with 
fainting spells due to the time I was in 
prison.  Then I was court martialed [and] 
found innocent.  My health problems have 
all been due to my military time.  My 
back pain is chronic daily pain; leg 
cramps cause permanent impairment of the 
lower extremity.  Shorteness of breath is 
due to emphysema.  I had shortenss of 
breath in the military.  

This claim in itself is evidence that the Veteran will seek 
benefits from VA for conditions that he knows have nothing to 
do with his military service.  He had previously sought 
benefits from a workers compensation department for a back 
disability due to work injuries in the 1980's and the record 
is replete with statements of onset of back pain many years 
after service and attributed by the Veteran to events that 
occurred many years after service.  

In a June 1999 rating decision, the RO denied the Veteran's 
claims including his claim for service connection for a 
nervous condition, depression, and anxiety.  The Veteran did 
not appeal this decision and the decision became final.  See 
38 U.S.C.A. § 7105 (West 2002).  

August 2000 VA treatment notes signed, by Dr. M.S., include 
that the Veteran reported to her that he suffered from 
emotional and physical abuse from his parents and that events 
during service caused or exacerbated his condition.  He 
reported to her that he had gone home during service to help 
his mother, that his mother had asked that he extend his 
leave a few days, that he had obtained a verbal approval of 
the extension, that the police came to his house regarding 
his runaway sister and that his mother told the police that 
he was AWOL.  He reported that because his papers did not 
reflect the extension of his leave, the police took him into 
custody and he was in jail for a total of six months, in 
different jails from Maine to Massachusetts.  He reported 
that his congressman eventually intervened and that he was 
picked up by the military.  He also reported to Dr. M.S. that 
the military was planning on discharging him as unfit for 
duty but again his congressman intervened and he was given a 
regular discharge which was later upgraded to honorable.  He 
reported to Dr. M.S. that while in jail in Massachusetts he 
was stabbed in the stomach and forced to watch another man 
nearly beaten to death by a group of inmates.  Dr. M.S. also 
recorded that the Veteran "believes that he has PTSD caused 
by the traumatic events experienced during this time."  

This reported history by the Veteran to Dr. M.S. is rife with 
inaccuracies.  There is no evidence that anyone ever 
intervened to have the military pick the Veteran up from a 
jail.  All evidence of record indicates that the Veteran was 
not confined for six months but rather for five days.  All 
evidence indicates that the Veteran was indeed discharged for 
unsuitability and there is no evidence that the Veteran ever 
had a discharge upgraded to honorable.  He was discharged 
under honorable conditions.  As the Veteran provided Dr. M.S. 
with a false history, her professional opinion of the origin 
of any of his psychiatric conditions, based on that history, 
is nearly of no value.  

In December 2000, the RO received a claim from the Veteran 
for severe mental depression made worse by the military due 
to wrongly being jailed and being stabbed in the belly 
button.  The RO sent the Veteran a letter acknowledging his 
claim and requesting that he submit additional evidence.  

In June 2001, the RO received a PTSD stressor form completed 
by the Veteran.  In this document the Veteran reported that 
he was wrongfully "in prison" due to the fault of his 
mother and the military.  He also stated that in 1993 "I had 
my gall bladder out That's when I had Dr. [S.V.] fix the old 
wound which over the year developed into a hernia."  In this 
document the Veteran stated that he was wrongfully imprisoned 
for four to six months.  He reported that the location of his 
inservice stressor as "Stabbing county jail Worster Mass. 
There is no witness to this where my life was on line to be 
threaten to be killed, no one squeels on no one in prison 
with out possible death or major bodily harm."  

Once again, the Veteran has demonstrated his propensity to 
manufacture or embellish a history to suit his claim.  Here 
he states that he asked Dr. S.V. to fix a hernia resulting 
from a stabbing.  However, the October 1990 report from Dr. 
S.H.R. documented that the Veteran had reported an umbilical 
hernia that resulted from his work related lifting injury.  
The event to which the Veteran attributes his umbilical 
hernia is dictated by the benefits he is seeking to obtain.  
In the context of a claim for workers compensation benefits, 
he reports the hernia as related to a work injury; in the 
context of a claim for VA benefits, he reports the hernia as 
related to an alleged in service assault.  The cause of the 
Veteran's hernia as related by the Veteran depends not on the 
truth but rather on the criteria for the benefits that he is 
attempting to secure.  This is more evidence that the Veteran 
is not believable.  

In January 2002, the RO received the December 2001 letter 
from Dr. A.N.P. that formed part of the basis for reopening 
this claim.  That letter stated in full as follows:  

[The Veteran] is under my medical care.  
He asked that I write a medical opinion 
about his umbilical hernia.  He states 
that in November 1972 while he was a jail 
inmate for a charge that he claims he was 
wrongfully accused of, a group of fellow 
prisoners ganged up on him and stabbed 
him with a nail file on his anterior 
abdomen.  He did not report the incident 
to the jail authorities because of fear 
for his own safety.  When Dr. [S.V.] 
documented the presence of the umbilical 
hernia during [the Veteran's] hospital 
admission for his cholecystectomy on 
02/03/93, the location of the hernia 
corresponds to the wound entry site when 
the stabbing incident occurred in 1972.  
I think it is reasonable to state that 
the stab wound from 1972 contributed to 
if not wholly responsible for the 
development of [the Veteran's] umbilical 
hernia that was first noted in 2/03/93. 

Accompanying this letter were the 1993 history and physical 
report and discharge summary signed by Dr. S.V., and referred 
to above.  The 1993 operation report was not submitted with 
this letter.  

In a letter received in December 2002, the Veteran stated "I 
already proved that I was stabbed in jail with reports from a 
doctor the marks was there before I had my gall bladder out 
in 1992."  This is untrue.  

Neither Dr. A.N.P.'s letter, nor any other evidence, 
documents that there were marks from a stabbing present prior 
to the Veteran's cholecystecomy.  Dr. A.N.P.'s statement is 
merely of the presence of the umbilical hernia and a report 
of the wound entry site as reported by the Veteran.  There is 
no evidence that Dr. A.N.P. examined the Veteran prior to his 
cholecystectomy.  As explained above, Dr.S.V., the physician 
who examined him and performed the surgery in 1993 did not 
refer to a scar or the residuals of a stabbing injury.  This 
misstatement of the evidence by the Veteran further 
demonstrates his character for untruthfulness.  

Dr. A.N.P.'s letter is based on a history provided by the 
Veteran that is untrue.  He has merely acted as the Veteran's 
scrivener.  Hence, the letter is assigned only the most 
minimal of probative value.  

In VA clinical notes from March and April 2002, Dr. M.S. 
reported that the Veteran informed her that he was never 
examined at the time of his discharge from service in March 
1974, claiming that the medical report in his claims file 
absent for a scar from a stab wound was not accurate.  She 
also wrote as follows: "Some of his medical reports from 
1991-92 indicated that he had told his doctors that the a 
scar on his abdomen, was caused by a stab wound in the 
military.  But this has not been sufficient evidence to 
support his claim for PTSD."  

The content of these statements is inconsistent with the more 
probative evidence of record or inconsistent with the 
Veteran's other reports.  No evidence of record from private 
doctors dated in 1991 or 1992, or 1993 for that matter, 
contains the Veteran's report or any report of an abdominal 
scar from a stab wound.  Indeed, the record is absent for any 
evidence dated during that time period or for several years 
thereafter that mentions a stab wound.  Service treatment 
records include the report of medical history signed by the 
Veteran and dated the same day as the report of medical 
examination.  While, technically the report was separation 
report was from November 1973 and not from March 1974, this 
is a distinction without a difference.  What is important is 
that the separation medical examination took place after the 
Veteran's September 1973 confinement in the county jail where 
he alleges he was stabbed.  Clearly, the Veteran provided a 
misleading report to Dr. M.S.  The Board has no doubt that 
the Veteran can provide excuses for any unfavorable evidence 
and misstate neutral evidence in a manner favorable to his 
claim.  His contrived explanations merely reinforce his lack 
of credibility.  

Notes from May 2002 reflect that the Veteran informed Dr. 
M.S. of an updated version of his story about why the reports 
of non-judicial punishments were placed in the record and of 
a high speed chase.  She added that "I assisted him in 
writing a letter to the Adjudication detailing these events 
and circumstances as part of his appeal."  

In a letter dated that same date, May 7, 2002, and signed by 
the Veteran, he further embellished his story about his 
alleged inservice stressor.  He indicated his belief that 
confinement in jail was stress enough to warrant benefits.  
He reported that he was repeatedly threatened with beatings 
and death.  This is a different story from his earlier 
account of one stabbing.  

Here he added a story about a "boss" of the jail who 
assaulted the Veteran's alleged attacker.  He reported that 
"after the stabbing, an inmate known as the "boss" grabbed 
the man and strangled him until he passed out.  It was the 
boss's job to keep order in the jail."  The Veteran added 
that he was kept in civilian jails for five to six months and 
that he witnessed the beatings of inmates by other inmates.  
He also reported that after his congressman secured his 
release and transfer, he was handcuffed in the back of a 
vehicle without a seatbelt and "On route they engaged in a 
high speed chase with a man they were also trying to pick up.  
They exceeded 110 mph and I was terrified."

This is more evidence that the Veteran is not to be believed.  
Having not been successful with his report about a stabbing, 
he simply thereafter provided more "stressors," none of 
which were previously stated or documented in the 
aforementioned service or post-service records.  Again he 
reports months in jail rather than the five days that has 
been somewhat corroborated.  His story of a high speed chase 
and viewing multiple beatings raises the question that, if 
these events did occur and did result in a stress reaction, 
as he claims, why he did not report them earlier.  As with 
any fantastic story, it could have happened.  However, what 
is most likely is that none of these events occurred.  By 
embellishing his story, the Veteran further demonstrates that 
he has fabricated his stressor or stressors in an effort to 
fraudulently obtain VA benefits.  

This letter is unlike his earlier letters in form and 
grammar.  While the Veteran's earlier letters frequently 
contain numerous grammar and spelling errors, this letter 
does not.  Additionally, the letter contains clinical terms 
related to PTSD, i.e., in describing the alleged beatings of 
other inmates, the Veteran stated "I felt intense fear, 
helplessness, and horror."  Clearly Dr. M.S. fulfilled her 
promise to help the Veteran compose his letter.  This 
indicates that Dr. M.S. believes the Veteran's account.  The 
Board has the benefit of viewing the Veteran's official 
records from the military and viewing the Veteran's history 
as documented from 1972 forward.  While, Dr. M.S. may believe 
the Veteran's stories, the Board does not.  

In the February 9, 2004 letter accompanying an Administrative 
Decision, the RO stated as follows:  "We determined that the 
post traumatic stress disorder due to a stab wound in belly 
button while confined to a civilian jail was not incurred in 
the line of duty."  In the accompanying decision, the RO 
referred to the Veteran's statements that he had been stabbed 
and stated that "any injuries physical or mental sustained 
during the veteran's period of confinement may not be 
considered to have been incurred in the line of duty."  

In a letter received two weeks later, the Veteran stated that 
"It appears from your letter that you stipulate that I was 
stabbed and that my PTSD is related to that stabbing in a 
civilian jail."  This is a creative or hopeful 
interpretation of the February 9, 2004 letter.  The letter 
merely decided that "any" injuries sustained were not 
sustained in the line of duty.  There was no "stipulation."  

A June 2004 statement from Dr. A.N.P., indicated that, due to 
PTSD, the Veteran had an inability to look people directly in 
their eye when subject to a potential adversarial proceeding, 
such as a VA hearing.  Of course another explanation for why 
the Veteran cannot look people is that he is the more 
commonly accepted reason: he is usually not telling the 
truth.  This latter explanation is more consistent with the 
evidence of record.  The Veteran has merely provided an 
excuse before the hearing for why he has the demeanor of one 
who is not speaking the truth.  

In a letter received in February 2006, "M.L.", who 
identified himself as a laborer who has been a friend of the 
Veteran for a long time, reported that the Veteran was 
wrongfully charged with being AWOL while in the service, that 
he was shipped from one jail to another, and that when he 
returned home "he was a changed man.  He seemed to have no 
respect for people with authority.  He was like a wide (sic) 
man.  He drank quite a bit back then but he has since settled 
down.  I can tell he still thinks about the service and how 
he was treated."  This is not probative of the Veteran being 
stabbed in service or of any inservice stressor.  

The Board has considered the provisions of 38 C.F.R. 
§ 3.304(f)(4) that evidence of behavior changes can be 
credible evidence of a stressor.  However, this letter from 
M.L. does not fall into that category.  M.L. writes the 
letter some 30 years after the Veteran's separation from 
service and thus his account is corrupted by the effects of 
those thirty years on his memory.  The letter recounts events 
that are not true; that the Veteran was wrongfully accused of 
being AWOL.  The letter is not from any of the sources listed 
in the regulation - M.L. is not a family member, roommate, 
etc.  This letter is of no value.  

During the June 2005 Board hearing, the Veteran again 
reported the alleged high speed chase, only this time he 
stated as follows:  "After months and brought me, the 
brought me on high speed chase with a VA outlaws and I was 
never handcuffed at any time and I was never incarcerated in 
that car either.  I was never handcuffed but we reached 100 
miles an hour, we had to catch another another outlaw."  
Board hearing transcript at 9.  This is a different account 
of his alleged high speed chase.  In his earlier account he 
reported that he was handcuffed and placed in a car without a 
seatbelt.  

At the time of the June 2005 hearing, the Veteran was 
contesting an earlier decision by the RO that he had engaged 
in willful misconduct at the time of any alleged injury or 
stressful event.  He devotes a good portion of his testimony 
to explaining why he had never been AWOL.  Indeed, he 
testified "[a]lso in my favor is the lack of any written 
evidence about my ever being charged with anything at any of 
those jails."  Board hearing transcript at 5.  

The Veteran has simply changed his story to fit his needs at 
the time of the hearing.  At that time he had a motivation 
for stating that he was not handcuffed or "incarcerated" in 
the car during the alleged high speed chase, i.e., that he 
had engaged in no misconduct.  In his earlier account he had 
a motivation for stating that he was handcuffed and without a 
seatbelt, i.e., to bolster the danger of the alleged high 
speed chase and show that the alleged chase was a stressor.  
He is simply tripping over his own untruths.  

During that hearing the Veteran again added to his story 
about a stabbing.  He testified that the person that 
allegedly stabbed him was dressed in female clothing.  Id. at 
10.  The Veteran stated that he was incarcerated in this 
county jail with persons who were in the county jail for 
murder.  Id.  The Veteran testified that after the alleged 
stabbing he encountered a big man who was referred to as the 
boss.  Id. at 11.  He testified that the boss asked him about 
the incident and accused him of kicking his men around.  Id.  
The Veteran testified "[s]o I said I'm sorry boss, but I 
said that isn't the way it happened."  Id.  He then 
described the boss strangling the man who had stabbed him.  
Id.  

This account is also inconsistent with the Veteran's initial 
accounts of the alleged incident.  In the initial account, 
the Veteran testified that he had never reported the stabbing 
out of fear that his assailant would kill him.  In this later 
version, the Veteran stated that the boss told him "he told 
me that . . . if you  tell anybody, anybody at all it could 
cost you your life.  I was threatened from that time on and I 
didn't tell anybody."  Id at 12.  This inconsistency in the 
Veteran's story is more evidence that he has invented the 
alleged stabbing incident.  

Additionally, the Veteran's mention of his alleged assailant 
as wearing women's clothing and his report that he was 
incarcerated with murderers tend to show that he has 
fabricated his alleged stressors.  These late additions to 
his story are of the character of an attempt to characterize 
his five day stay in a county jail as being incarcerated in a 
violent prison society, and thus bolster his account.  His 
reports are unbelievable.  

At the time of the hearing, the Veteran submitted a letter 
that is signed with the name of the Veteran's former spouse.  
The letter also begins with an introduction that the author 
had met the Veteran in September 1974.  

The letter repeats the Veteran's Board hearing testimony.  Of 
interest is that the letter and the Veteran's testimony are 
strikingly similar in wording.  For example, during the 
hearing the Veteran described the 'boss's' admonition not to 
tell anyone about the incident as "if you tell anybody, 
anybody at all it could cost you your life", while the 
letter provides "The BOSS said don't you dare tell anyone 
and I mean NO one about this".  

The Board finds this letter to be no more than the result of 
dictation by the Veteran.  In making that determination the 
Board has looked at the letter in the context of all evidence 
of record.  Although the author reports being told by the 
Veteran of the alleged stabbing on their third date, the 
letter comes some three decades after the alleged event and 
there are no reports of the alleged stabbing dated earlier 
than 1997.  While it may be that the Veteran recounted this 
event so soon after service to a person with whom he had had 
two prior dates, and no one else, it is not believable in the 
context of this case given that he did not report any such 
event to numerous medical care providers over the years who 
were entrusted with his care and could help him.  

Furthermore, this report is contradictory to the Veteran's 
own statements.  He testified that he was too afraid to tell 
anyone, indeed, he testified "I was threatened from that 
time on and I didn't tell anybody."  Board hearing 
transcript at 11.  But the Veteran submitted a letter 
purporting to report that he told a person on their third 
date about the incident.  This inconsistency is more evidence 
that the Veteran is fabricating his story as he goes.  As he 
creates new versions, the new versions come in conflict with 
his earlier versions.  This is more evidence that he is not 
credible.  

For the reasons stated above, the Board finds that the 
Veteran is not credible.  His accounts have been 
inconsistent, he has embellished his story into fantastic 
proportions, he has blatantly mischaracterized the evidence 
that is of record, he did not report the alleged stabbing 
until some twenty-three years after the event supposedly 
occurred and this was after numerous claims for psychiatric 
symptoms and reports to caregivers.  The Veteran has 
demonstrated his propensity for seeking government 
compensation benefits for whatever disability and theory that 
he currently pursues.  Examination reports consistently 
failed to show that the Veteran had any residuals of a 
stabbing including any marks that could be construed as 
evidence of stabbing.  This was in the context of 
examinations of his abdomen.  In short, all physical evidence 
tends to show that he was not stabbed.  

The record as a whole shows that the Veteran has fabricated 
inservice events that he now claims to have caused PTSD.  All 
reports offered as evidence favorable to his claim derive 
solely from his reports and are offered long after the 
alleged inservice events.  This evidence is outweighed by the 
physical evidence showing that he was not stabbed during 
service and by his well demonstrated lack of credibility.  In 
short, the preponderance of evidence of record shows that a 
necessary criterion for service connection for PTSD, the 
occurrence of an inservice stressor, is not present in this 
case.  There is no reasonable doubt to be resolved in this 
case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  Thus, the 
appeal as to service connection for PTSD must be denied.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


